DETAILED ACTION
This office action response to the communication filed on 08/10/2021. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on September 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AlA 35 U.S.C. 103(a)which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over XIA et al. (WO/2013/044886), however the English 371 application (U.S. Patent Application Publication No. 2014/0211723), will be cited for convince, in view of Seo et al. (US 2013/0279361), (hereinafter “D2”).
As per Claim 1, D1 discloses a method for transmitting channel state information (CSI) by a user equipment (UE) ([see, transmitting CSIs, Fig. 3]), the method comprising: 
receiving, from a base station (BS), first configuration information configuring a first interference measurement resource (IMR) and a second IMR in case that the UE is configured with CSI subframe sets ([see, wherein the interference measurement, the UE receives at least one piece of first-type CSI-RS configuration signaling transmitted by a base station, [0053-0055], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); 
receiving, from the BS, second configuration information configuring a zero-power (ZP) CSI-reference signal (CSI-RS) resource ([see, wherein the interference measurement, the UE receiving, by the UE, at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, the CSI-RS configuration signaling may carry a zero-power CSI-RS, [0053-0055, 0070], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); and 
transmitting, to the BS, a CSI based on the first configuration information and the second configuration information ([see, wherein least one piece of first-type and at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, [0053-0055], and Fig. 3]), 
wherein the ZP CSI-RS resource includes the first IMR and the second IMR ([see, transmit a zero-power CSI-RS on a resource in the first resource set, [0053-0055, 0070, 0171], and Fig. 3]). 
D1 doesn’t appear to explicitly disclose: the first configuration information configuring a first interference measurement resource (IMR) and a second IMR.
However, D2 discloses the first configuration information configuring a first interference measurement resource (IMR) and a second IMR ([see, e.g., the first interference measurement subframe set, and the second interference measurement subframe set, CSI for transmission of the eNB1 is reported using the first CSI-RS configuration information, [0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claims 2, 12, D1 further discloses further comprising receiving, from the BS, third configuration information configuring a first CSI subframe set and a second CSI subframe set ([see, third-type CSI-RS configuration includes the third resource set may be a subset of the first resource set and the second resource set, [0060, 0180], and Fig. 3, and see also international machine translation, pages 7, 26 for third-type CSI-RS configuration]).
As per Claims 3, 13, D1 appears to be silent to the instant claim, however D2 further discloses wherein the first configuration information includes a first subframe configuration for the first IMR, a first resource element (RE) resource configuration for the first IMR, a second subframe configuration for the second IMR, and a second RE resource configuration for the second IMR ([see, e.g., wherein the first interference measurement subframe set, and the second interference measurement subframe set, the first Channel Status Information (CSI) configuration information and second CSI configuration information a subframe designated in the interference measurement subframe set disclosed, [0008-0009, 0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claims 4, 14, D2 further discloses wherein the first IMR is based on a first subframe offset indicated by the first subframe configuration and REs configured based on the first RE resource configuration, and wherein the second IMR is based on a second subframe offset indicated by the second subframe configuration and REs configured based on the second RE resource configuration ([see, e.g., wherein the first interference measurement subframe set, and the second interference measurement subframe set, the first Channel Status Information (CSI) configuration information and second CSI configuration information a subframe designated in the interference measurement subframe set disclosed, [0008-0009, 0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claims 5, 15, D1 further discloses further comprising determining a physical downlink shared channel (PDSCH) RE mapping based on the second configuration information, the second configuration information being used to identify the ZP CSI-RS resource ([see, wherein the interference measurement, the UE receiving, by the UE, at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, the CSI-RS configuration signaling may carry a zero-power CSI-RS, [0053-0055, 0070], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]).  
As per Claim 6, D1 discloses a  method for receiving channel state information (CSI) by a base station (BS) ([see, the UE transmitting CSIs to BS, Fig. 3]), the method comprising: 
transmitting, to a user equipment (UE), first configuration information configuring a first interference measurement resource (IMR) and a second IMR in case that the UE is configured with CSI subframe sets ([see, wherein the interference measurement, the UE receives at least one piece of first-type CSI-RS configuration signaling transmitted by a base station, [0053-0055], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); 
transmitting, to the UE, second configuration information configuring a zero-power (ZP) CSI-reference signal (CSI-RS) resource ([see, wherein the interference measurement, the UE receiving, by the UE, at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, the CSI-RS configuration signaling may carry a zero-power CSI-RS, [0053-0055, 0070], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); and 
receiving, from the UE, a CSI based on the first configuration information and the second configuration information ([see, wherein least one piece of first-type and at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, [0053-0055], and Fig. 3]), 
 
wherein the ZP CSI-RS resource includes the first IMR and the second IMR ([see, transmit a zero-power CSI-RS on a resource in the first resource set, [0053-0055, 0070, 0171], and Fig. 3]). 
 D1 doesn’t appear to explicitly disclose: the first configuration information configuring a first interference measurement resource (IMR) and a second IMR.
However, D2 discloses the first configuration information configuring a first interference measurement resource (IMR) and a second IMR ([see, e.g., the first interference measurement subframe set, and the second interference measurement subframe set, CSI for transmission of the eNB1 is reported using the first CSI-RS configuration information, [0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claim 11, D1 discloses a user equipment (UE) for transmitting channel state information (CSI) by a user equipment (UE) ([see, transmitting CSIs, Fig. 3]), the method comprising: 
a transceiver (see, the UE with receiving module disclosed, Fig. 9); and 
a processor coupled with the transceiver (see, the UE disclosed, Fig. 9) and configured to control to:
receive, from a base station (BS), first configuration information configuring a first interference measurement resource (IMR) and a second IMR in case that the UE is configured with CSI subframe sets ([see, wherein the interference measurement, the UE receives at least one piece of first-type CSI-RS configuration signaling transmitted by a base station, [0053-0055], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); 
receive, from the BS, second configuration information configuring a zero-power (ZP) CSI-reference signal (CSI-RS) resource ([see, wherein the interference measurement, the UE receiving, by the UE, at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, the CSI-RS configuration signaling may carry a zero-power CSI-RS, [0053-0055, 0070], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); and 
transmit, to the BS, a CSI based on the first configuration information and the second configuration information ([see, wherein least one piece of first-type and at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, [0053-0055], and Fig. 3]), 
wherein the ZP CSI-RS resource includes the first IMR and the second IMR ([see, transmit a zero-power CSI-RS on a resource in the first resource set, [0053-0055, 0070, 0171], and Fig. 3]). 
D1 doesn’t appear to explicitly disclose: the first configuration information configuring a first interference measurement resource (IMR) and a second IMR.
However, D2 discloses the first configuration information configuring a first interference measurement resource (IMR) and a second IMR ([see, e.g., the first interference measurement subframe set, and the second interference measurement subframe set, CSI for transmission of the eNB1 is reported using the first CSI-RS configuration information, [0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claim 16, D1 discloses a  base station (BS)  for receiving channel state information (CSI) by a base station (BS) ([see, the UE transmitting CSIs to BS, Fig. 3]), the method comprising: 
a transceiver (see, BS disclosed, Fig. 8); and 
a processor coupled with the transceiver (see, BS disclosed, Fig. 8) and configured to control to:
transmit, to a user equipment (UE), first configuration information configuring a first interference measurement resource (IMR) and a second IMR in case that the UE is configured with CSI subframe sets ([see, wherein the interference measurement, the UE receives at least one piece of first-type CSI-RS configuration signaling transmitted by a base station, [0053-0055], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); 
transmit, to the UE, second configuration information configuring a zero-power (ZP) CSI-reference signal (CSI-RS) resource ([see, wherein the interference measurement, the UE receiving, by the UE, at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, the CSI-RS configuration signaling may carry a zero-power CSI-RS, [0053-0055, 0070], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]); and 
receive, from the UE, a CSI based on the first configuration information and the second configuration information ([see, wherein least one piece of first-type and at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, [0053-0055], and Fig. 3]), 
 wherein the ZP CSI-RS resource includes the first IMR and the second IMR ([see, transmit a zero-power CSI-RS on a resource in the first resource set, [0053-0055, 0070, 0171], and Fig. 3]). 
 D1 doesn’t appear to explicitly disclose: the first configuration information configuring a first interference measurement resource (IMR) and a second IMR.
However, D2 discloses the first configuration information configuring a first interference measurement resource (IMR) and a second IMR ([see, e.g., the first interference measurement subframe set, and the second interference measurement subframe set, CSI for transmission of the eNB1 is reported using the first CSI-RS configuration information, [0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claims 7, 17, D1 further discloses further comprising transmitting, to the UE, third configuration information configuring a first CSI subframe set and a second CSI subframe set ([see, third-type CSI-RS configuration includes the third resource set may be a subset of the first resource set and the second resource set, [0060, 0180], and Fig. 3, and see also international machine translation, pages 7, 26 for third-type CSI-RS configuration]).
As per Claims 8, 18, D1 appears to be silent to the instant claim, however D2 further discloses wherein the first configuration information includes a first subframe configuration for the first IMR, a first resource element (RE) resource configuration for the first IMR, a second subframe configuration for the second IMR, and a second RE resource configuration for the second IMR ([see, e.g., wherein the first interference measurement subframe set, and the second interference measurement subframe set, the first Channel Status Information (CSI) configuration information and second CSI configuration information a subframe designated in the interference measurement subframe set disclosed, [0008-0009, 0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claims 9, 19, D2 further discloses wherein the first IMR is based on a first subframe offset indicated by the first subframe configuration and REs configured based on the first RE resource configuration, and wherein the second IMR is based on a second subframe offset indicated by the second subframe configuration and REs configured based on the second RE resource configuration ([see, e.g., wherein the first interference measurement subframe set, and the second interference measurement subframe set, the first Channel Status Information (CSI) configuration information and second CSI configuration information a subframe designated in the interference measurement subframe set disclosed, [0008-0009, 0093], and Fig. 10]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of D1 to use the first configuration information configuring a first interference measurement resource (IMR) and a second IMR as taught by D2. The motivation for doing so would have been to provide radio access technologies continue to be developed results enhance the radio link quality, cost reduction per bit, service availability increase, and flexible frequency band use in user equipment (D2, ¶ [0006]).
As per Claims 10, 20, D1 further discloses wherein a physical downlink shared channel (PDSCH) RE mapping is determined based on the second configuration information, the second configuration information being used to identify the ZP CSI-RS resource ([see, wherein the interference measurement, the UE receiving, by the UE, at least one piece of second-type CSI-RS configuration signaling transmitted by the base station, the CSI-RS configuration signaling may carry a zero-power CSI-RS, [0053-0055, 0070], and Fig. 3, and see also international machine translation, page 2-3 for interference measurement method]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/
Examiner, Art Unit 2468
				/SYED ALI/                                           Primary Examiner, Art Unit 2468